Citation Nr: 1505172	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-21 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total evaluation based on convalescence following November 2009 left shoulder surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from September 1977 to June 1983 and from January 1990 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2014, the RO again issued a rating decision denying a temporary total evaluation for convalescence for the service-connected left shoulder strain.  The Board notes, however, that this appeal has been pending since the May 2010 rating decision.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Board notes that a December 2014 VA examination included an evaluation of the left shoulder; however, the VA examiner did not provide any medical opinion as to the etiology of the shoulder disability that led to the shoulder surgery in question.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left shoulder strain led to his November 12, 2009 left shoulder surgery, and thus warrants a temporary total evaluation for his three month, post-surgery convalescence period.  

The Board finds that a VA examination is necessary to clarify whether or not the Veteran's service-connected left shoulder strain (service-connected in an August 2004 rating decision) required the Veteran to undergo the November 12, 2009 left shoulder surgery.  

An April 2010 VA examiner found that the Veteran's destructive process of the outer clavicle with acromial dislocation was not caused by or related to the service-connected left shoulder strain or military service; rather she found that the Veteran's left shoulder, non-strain disability developed after service.  (April 2010 VA examination and addendum).   

The Veteran's private physician, Dr. S.A. Seeker, opined that the Veteran's "previous bone spurring of his acromion as well as his distal clavicle which were from 2004...I believe that his rotator cuff was a progression of this injury that occurred over time between 2004 and 2009."  Also, he reported "his rotator cuff tear was directly related to both the bone spurring and the acromion as well as the distal clavicle."  (August 8, 2010 Dr. S.A. Seeker record).

The Board notes that Dr. Seeker appears to associate the Veteran's rotator cuff injury (which necessitated the November 2009 surgery), was due to bone spurring in 2004.  June 2004 VA X-rays, however, show that the Veteran's shoulder joints were normal, with no abnormality.  Evidence of bone spurs did not occur until an August 2006 VA X-ray, which took place over two years following the Veteran's discharge from service.

The Board thus finds that a VA examination is necessary to clarify whether the November 2009 surgery was necessitated by the service-connected left shoulder strain and whether the strain caused or aggravated the disability the necessitated the surgery.

Accordingly, the case is REMANDED for the following actions:

1.   The AOJ should arrange for the Veteran to undergo an appropriate VA examination to determine whether the November 2009 left shoulder surgery was necessitated by the service-connected left shoulder strain or whether the service-connected strain caused or aggravated the disorder that necessitated that surgery.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

(a) Did the Veteran's service-connected left shoulder strain (established in an August 2004 rating decision) require him to undergo the November 12, 2009 left shoulder surgery?

(b)  If not, did the Veteran's service-connected left shoulder strain cause or aggravate the shoulder disability that caused him to undergo the November 12, 2009 left shoulder surgery?

In offering any opinion, the examiner must consider the full record, to include: (i) the Veteran's lay statements, (ii) the results of his prior VA examinations (to include, but not limited to, those in June 2004, April 2010, August 2011 and March 2012), and (iii) the private medical records (including the August 2010 opinion of Dr. S.A. Seeker).  Further discussion of the evidence of record is associated with the body of the Remand, but the VA examiner should use his/her medical knowledge to make his/her determinations.  An explanation for any opinion offered should be provided.

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




